Exhibit 10.24

 

COMMITMENT AND ACCEPTANCE

 

This Commitment and Acceptance is dated to be effective as of November 6, 2007,
and is executed by American Crystal Sugar Company, a Minnesota cooperative
corporation (“Borrower”), and CoBank, ACB (“Lender”).

 

RECITALS

 

Borrower and Lender are parties to a certain Amended and Restated Loan Agreement
dated July 31, 2006, as amended from time to time (the “Loan Agreement”).  All
capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement.  Pursuant to the Loan Agreement, Lender has provided Borrower a
Revolving Loan up to the principal amount of $360,000,000.  According to
Section 2.1(f) of the Loan Agreement, Borrower may request that a Loan be
increased by up to the aggregate amount of $100,000,000 (the “accordion
provision”) in accordance with the terms and conditions thereof.  Borrower
wishes to utilize $30,000,000 of the $100,000,000 accordion provision to
increase the Revolving Loan from $360,000,000 to $390,000,000 from November 6,
2007 through June 1, 2008.  Borrower has given a Loan Increase Notice to Lender
requesting such increase in accordance with the Loan Agreement.  Lender has
notified Borrower confirming such increase pursuant to the Loan Agreement.  This
Commitment and Acceptance is executed in connection with such increase as
required by the Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each party, the parties agree to the following:

 

1.             Revolving Loan Increase.  Lender hereby confirms an increase in
the Revolving Loan Amount of $30,000,000 (“Revolving Loan Increase”) effective
as of November 6, 2007 through June 1, 2008.  Therefore, the Revolving Loan
Amount shall not at any time be greater than Three Hundred Ninety Million
Dollars ($390,000,000) from November 6, 2007 through June 1, 2008.  Otherwise,
the Revolving Loan Amount shall be defined as set forth in the Loan Agreement. 
Borrower hereby accepts the Revolving Loan Increase from November 6, 2007
through June 1, 2008.  The Revolving Loan Increase shall be evidenced by and
repayable in accordance with Borrower’s Revolving Note dated November 3, 2006 in
the principal amount of $400,000,000.  Borrower shall pay additional Revolving
Loan Fees with respect to the Revolving Loan Increase in the amount of
$15,000.00 in accordance with Section 2.14(a) of the Loan Agreement, which fees
are payable on the date of this Commitment and Acceptance and are not refundable
to Borrower.

 

2.             Representations and Warranties.  Borrower restates, represents
and warrants the representations and warranties set forth in Article IV of the
Loan Agreement as of the date of this Commitment and Acceptance.

 

--------------------------------------------------------------------------------


 

3.             Loan Agreement.  This Commitment and Acceptance is executed
pursuant to the Loan Agreement and hereby constitutes a Loan Document executed
under the Loan Agreement.  In the event any provision of this Commitment and
Acceptance is inconsistent with any provision of the Loan Agreement, the
provision of the Loan Agreement shall control.

 

IN WITNESS WHEREOF, the parties have executed this Commitment and Acceptance to
be effective as of the day and year first above written.

 

 

AMERICAN CRYSTAL SUGAR COMPANY,

 

a Minnesota cooperative corporation

 

 

 

 

 

By

/s/ Samuel S. M. Wai

 

 

Name

Samuel S. M. Wai

 

 

Title

Treasurer

 

 

 

 

CoBANK, ACB

 

 

 

 

 

By

/s/ Michael Tousignant

 

 

Name

Michael Tousignant

 

 

Title

Vice President

 

 

2

--------------------------------------------------------------------------------